Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tasheik Ashanti Champean, a/k/a Douglas Howell, appeals the district court’s order dismissing his civil complaint as frivolous under 28 U.S.C. § 1915A(b)(l) (2012). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Champean v. Rich, No. 1:16-cv-01254-AJT-MSN, 2016 WL 6663909 (E.D. Va. filed Nov. 10, 2016 & entered Nov. 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED